


Exhibit 10.51

THIRD AMENDED AND RESTATED MEDPARTNERS, INC.
EMPLOYEE STOCK PURCHASE PLAN

        This Third Amended and Restated MedPartners, Inc. Employee Stock
Purchase Plan (the "Third Amended Plan" or "the Plan") shall be effective as of
November 11, 1998. This Third Amended Plan replaces in entirety the original
MedPartners, Inc. Employee Stock Purchase Plan effective as of January 1, 1997,
the Amended and Restated MedPartners, Inc. Employee Stock Purchase Plan
effective as of January 1,1998, and the Second Amended and Restated
MedPartners, Inc. Employee Stock Purchase Plan effective as of July 1, 1998.

ARTICLE I
PURPOSE

        1.1  PURPOSE. This Third Amended and Restated MedPartners, Inc. Employee
Stock Purchase Plan has been established to provide eligible employees of
MedPartners, Inc. (the "Company") and its subsidiaries an opportunity to
purchase shares of the Company's Common Stock, par value $.001 per share (the
"Common Stock"), on a more advantageous basis than would otherwise be available,
thereby increasing their interest in the Company. It is the intention of the
Company that the Plan qualify as an "employee stock purchase plan" under
Section 423 of the Internal Revenue Code of 1986, as amended (the "Code"). The
provisions of the Plan shall be, construed in a manner consistent with the
requirements of that section of the Code.

ARTICLE II
DEFINITIONS

        As used herein, the following words and phrases shall have the following
meanings:

        2.1  "ADMINISTRATION AGENT" shall mean the third-party administration
firm selected by the Committee to provide the administrative services with
respect to the Plan as set forth herein.

        2.2  "BENEFICIAL OWNER" or "BENEFICIAL OWNERSHIP" shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.

        2.3  "BOARD" or "BOARD OF DIRECTORS" shall mean the Board of Directors
of the Company.

        2.4  "CHANGE IN CONTROL" of the Company shall be deemed to have occurred
as of the first day that anyone or more of the following conditions shall have
been satisfied:

        (a)  The acquisition by any Person of Beneficial Ownership of 20% or
more of either (i) the then outstanding shares of Common Stock of the Company,
or (ii) the combined voting power of the outstanding voting securities of the
Company entitled to vote generally in the selection of Directors; provided,
however, that for purposes of this subsection, the following transactions shall
not constitute a Change of Control: (A) any acquisition directly from the
Company through a public offering of shares of Common Stock of the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company- or any
corporation controlled by the Company, or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) below;

        (b)  The cessation, for any reason, of the individuals who constitute
the Company's Board of Directors as of the date hereof ("Incumbent Board") to
constitute at least a majority of the Company's Board of Directors; provided,
however, that any individual becoming a Director .following the date hereof
whose election, or nomination for election by the Company's stockholders, was
approved by a vote of at least a majority of the Directors then comprising the
Incumbent Board shall be considered as though such individual was a member of
the Incumbent

--------------------------------------------------------------------------------




Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs because of an actual or threatened election contest
with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Company's Board of Directors;

        (c)  The consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company ("Business Combination") unless, following such Business Combination,
(i) all or substantially all of the individuals and entities who were the
Beneficial Owners, respectively, of the outstanding shares of Common Stock of
the Company and the outstanding voting securities of the Company immediately
before such Business Combination beneficially own, directly or indirectly, more
than 50% of, respectively, the then outstanding shares of Common Stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of Directors, as the case may be, of the Company
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately before such Business Combination of the outstanding shares of Common
Stock and the outstanding voting securities of the Company, as the case may be;
(ii) no party (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
before the Business Combination; and (Hi) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Company's Board of Directors at the time of the
execution of the initial agreement, or of the action of the Company's Board of
Directors, providing for such Business Combination; or

        (d)  The approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

        2.5  "COMMITTEE" means the Board of Directors or such other committee
appointed by the Board to administer the Plan.

        2.6  "COMMON STOCK" shall mean the Company's Common Stock, par value
$.001 per share.

        2.7  The "COMPANY" shall mean MedPartners, Inc., a Delaware corporation,
or its successors.

        2.8  "CONTRIBUTION ACCOUNT" shall mean an account established on behalf
of a Participating Employee to which the Participating Employee's contributions
made pursuant to Article V of this Plan shall be credited.

        2.9  A Participating Employee's "CONTRIBUTION RATE" shall be the amount
selected by the Participating Employee to be contributed by payroll deduction to
his or her Contribution Account, as outlined in Section 5.5.

        2.10 "DIRECTOR" means any individual who is a member of the Board of
Directors of the Company.

        2.11 The "EFFECTIVE DATE" of this Plan shall be November 11, 1998. The
"EFFECTIVE DATE" of a particular Employee's enrollment in the Plan is the first
payroll of the calendar quarter (either January 1, April 1, July 1, or October 1
of each calendar year) following such Employee I s timely election to
participate in the Plan made in accordance with the provisions of Article V of
this Plan.

        2.12 "EMPLOYEE" shall mean any person who is employed by the Company or
a subsidiary of the Company, including leased employees.

--------------------------------------------------------------------------------


        2.13 "EMPLOYEE PLAN PERIOD" shall mean each 3-month period of a
Participating Employee's enrollment in the Plan (i.e., January 1 through
March 31, April 1 through June 30, July 1 through September 30 and October 1
through December 31 of each calendar year).

        2.14 "EXCHANGE ACT" means the Securities Exchange Act of 1934, as
amended from time to time, or any successor act thereto.

        2.15 "ISSUE PRICE" shall mean the purchase price of shares of the
Company's Common Stock to be charged to a Participating Employee on the Purchase
Date, as determined in accordance with Section 7.1.

        2.16 "MARKET PRICE" shall mean the closing sale price of a share of
Common Stock for the day upon which the Market Price is to be determined as
reported on the National Association of Securities Dealers' New York Stock
Exchange Composite Reporting Tape (or, if the Common Stock is not traded on the
New York Stock Exchange, the closing sale price on the exchange on which it is
traded or as reported by an applicable automated quotation system) (the
"Composite Tape"). Notwithstanding the foregoing, if the Common Stock is no
longer reported on the Composite Tape, the Market Price of the Company's Common
Stock as of a particular date shall be determined using such method as shall be
determined by the Committee.

        2.17 "PARTICIPATING EMPLOYEE" shall mean any eligible Employee opting to
participate in the Plan, including leased employees meeting the eligibility
criteria of Section V.

        2.18 "PERSON" shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a "group" as defined in Section 13(d) thereof.

        2.19 "PLAN" shall mean the Third Amended and Restated MedPartners, Inc.
Employee Stock Purchase Plan, as set forth herein, and all subsequent amendments
hereto.

        2.20 "PURCHASE DATE" shall mean the New York Stock Exchange's ("NYSE")
last trading date during an Employee Plan Period (except that the Purchase Date
for all Participating Employees who entered the Plan on October 1, 1997,
January 1, 1998, April 1, 1998, or July 1, 1998, shall be September 30, 1998).
Notwithstanding the foregoing, "Purchase Date" shall also mean: (i) with respect
to all Participating Employees, the NYSE's last trading date coinciding with or
occurring immediately before (A) a Change in Control of the Company, or (B) the
effective date of the termination of the Plan; (ii) with respect to
Participating Employees who are employed by any business unit, division or
company, the operation of which is ceased ("Cessation of Business"), the NYSE's
last trading date coinciding or occurring immediately before the Cessation of
Business as reasonably designated by the Committee; (iii) with respect to
Participating Employees who are employed by any direct or indirect subsidiary of
the Company, business unit, division or company, which is sold, transferred or
disposed of ("Sale of Business "), the NYSE's last trading date coinciding with
or occurring immediately before the effective closing date of the Sale of
Business; and (iv) with respect to Participating Employees who are leased
employees of any direct or indirect subsidiary of the Company, business unit,
division or company, which is sold, transferred or disposed of through a Sale of
Business, the NYSE' s last trading date of the Employee Plan Period ending
immediately prior to such leased Participating Employee's termination from
employment (which may be after the closing date of the Sale of Business).

ARTICLE III
ADMINISTRATION

        3.1  COMMITTEE'S ADMINISTRATION OF AND AUTHORITY AND RESPONSIBILITIES
WITH RESPECT TO THE PLAN. The Plan shall be administered by the Committee,
although the Company's Human Resources Department and the Administration Agent
will operate the Plan on a day-to-day basis and manage the brokerage accounts
set up on Participating Employees' behalf following purchases of Common Stock
under the Plan. The Committee shall have full power and authority to administer
the Plan, to interpret and construe any provision of the Plan finally and
conclusively with respect to all persons having any interest thereunder, to
adopt rules and regulations

--------------------------------------------------------------------------------

not inconsistent with the Plan for carrying out the Plan, providing for matters
not specifically covered thereby, and to alter, amend or revoke any rules or
regulations so adopted; provided, however, that the Administration Agent shall
have the responsibilities with respect to the Plan set forth herein. No member
of the Committee shall be liable to the Company, any stockholder, any employee
of the Company or its subsidiaries or any participant in the Plan for any action
or determination in good faith with respect to the Plan.

        3.2  ADMINISTRATION AGENT. The Committee will select and designate a
third-party administration firm to provide the administrative and brokerage
services, respectively, with respect to the Plan as set forth herein. The
Committee may from time to time replace and redesignate the Administration
Agent.

ARTICLE IV
SHARES SUBJECT TO PLAN

        4.1  SHARES SUBJECT TO PLAN. The Company hereby reserves 5,000,000
shares of Common Stock for issuance under the Plan. These shares shall be
authorized and unissued shares. To the extent provided by resolution of the
Board, such shares may be uncertificated.

        4.2  ADJUSTMENTS TO SHARES RESERVED. In the event of any merger,
consolidation, reorganization, recapitalization, spin-off, stock dividend, stock
split, reverse stock split, exchange or other distribution with respect to
shares of Common Stock or other change in the corporate structure or
capitalization affecting the Common Stock, the type and number of shares of
stock which are or may be subject to the Plan or contributed amounts under the
Plan shall be equitably adjusted by the Committee, in its sole discretion, to
preserve the value of benefits under the Plan.

ARTICLE V
ELIGIBILITY AND ENROLLMENT

        5.1  INITIAL ELIGIBILITY. Subject to the limitations set forth below,
every Employee of the Company and its subsidiaries who has been employed by the
Company or a subsidiary for at least the 60 consecutive days preceding the
Effective Date of such person's enrollment is eligible to participate in the
Plan.

        5.2  LIMITATIONS ON PARTICIPATION. Notwithstanding any provisions of the
Plan to the contrary, no Employee shall be entitled to participate, select a
Contribution Rate, contribute amounts to his or her Contribution Account or
otherwise purchase Common Stock under the Plan (or any other employee stock
purchase plan of the Company and its subsidiaries, if any) to the extent:

        (a)  that such participation, contribution or purchase, as the case may
be, is at a rate that exceeds $25,000 in fair market value of the Common Stock
in any calendar year (as determined under Section 423 of the Code); or

        (b)  that, giving effect to such participation, contribution or
purchase, as the case may be, such Employee would own or beneficially own Common
Stock possessing five percent or more of the total combined voting power or
value of all classes of stock of the Company.

        5.3  ENROLLMENT. The Company or the Administration Agent shall furnish
information relating to the Plan and Plan enrollment to each Employee who is or
becomes eligible to participate. If the Employee elects to participate in the
Plan (and thus become a Participating Employee), he or she shall enroll
according to the enrollment procedures set forth in the information provided by
the Company or the Administration Agent. Upon enrollment, the Company or the
Administration Agent will provide a confirmation statement to the Participating
Employee. If an eligible Employee does not elect to participate as of the first
calendar quarter available for such Employee's election, the Employee may
nonetheless elect to participate commencing with any subsequent calendar
quarter.

        5.4  EFFECTS OF ENROLLMENT. Except as set forth elsewhere in this Plan,
enrollment in the Plan is for one three-month period from the Effective Date of
enrollment. Except as set forth

--------------------------------------------------------------------------------


elsewhere in this Plan, amounts contributed by the Participating Employee will
be applied to the purchase of shares of Common Stock in accordance with the
provisions of Article VII at the end of such Employee Plan Period. Enrollment
continues, and is automatically renewed at the end of an Employee Plan Period
for an additional Employee Plan Period, unless and until payroll deductions and
Plan participation have been specifically discontinued in accordance with the
provisions of Article VI.

        5.5  PARTICIPATING EMPLOYEE'S CONTRIBUTION RATE. In order to participate
in the Plan, an Employee must elect to participate in accordance with
Section 5.3 and must authorize the Company or its subsidiary, as applicable, to
deduct from payroll on behalf of such Participating Employee a specified amount
per pay period. Such amount may not be less than $5.00 nor more than $800.00 per
pay period; provided, however, that such minimum and maximum amounts may be
adjusted by the Company at any time and from time to time for the sake of
administrative convenience and/or to ensure continued compliance with the
provisions of Section 423 of the Code.

ARTICLE VI
DEDUCTIONS, MODIFICATIONS & PLAN WITHDRAWAL

        6.1  DEDUCTIONS. Payroll deductions at the Participating Employee's
Contribution Rate shall begin on the first payroll date following the Effective
Date of such Participating Employee's enrollment in the Plan. The Participating
Employee's contributions shall be allocated to and deemed a part of the
Participating Employee's Contribution Account. Participating Employee
contributions will not be permitted to begin at any time other than the first
payroll date in any Employee Plan Period. No interest shall accrue or be paid on
any amounts withheld under the Plan.

        6.2  MODIFICATIONS IN CONTRIBUTION RATE. The Participating Employee's
Contribution Rate, once established, shall remain in effect for all of the
Employee Plan Period and subsequent Employee Plan Periods unless increased or
decreased by the Participating Employee in the manner specified by the Company
or the Administration Agent. Any increase or decrease in a Participating
Employee's Contribution Rate shall be implemented as soon as administratively
feasible following contact by the Participating Employee regarding such increase
or decrease.

        6.3  SUSPENDING CONTRIBUTIONS. At any time during an Employee Plan
Period, a Participating Employee may notify the Company or the Administration
Agent that he or she wishes to suspend his or her contributions for such
Employee Plan Period. This notice shall be communicated in the manner specified
by the Company or the Administration Agent. A Participating Employee who
suspends contributions will have the already-contributed balance in his or her
Contribution Account applied to purchases of Common Stock on the Purchase Date.
A Participating Employee who has suspended contributions under the Plan may not
resume contributions until his or her Employee Plan Period has expired.

        6.4  WITHDRAWAL FROM PLAN. At any time, a Participating Employee may
notify the Company or the Administration Agent that he or she wishes to withdraw
from participation in the Plan. This notice shall be communicated in the manner
specified by the Company or the Administration Agent. A Participating Employee
who has withdrawn from participation in the Plan may not re-enroll in the Plan
until his or her Employee Plan Period has expired. Upon withdrawal from the Plan
pursuant to this Article VI, the Employee shall be issued a payroll check in the
amount of his or her Contribution Account as of the effective date of withdrawal
as soon as administratively feasible.

ARTICLE VII
PURCHASE OF COMMON STOCK

        7.1  PURCHASES. On each Purchase Date, the funds in a Participating
Employee's Contribution Account shall be used to purchase the maximum number of
shares of Common Stock determined by dividing the Issue Price into the balance
in such Contribution Account (subject to the limitations set forth in
Section 7.2). The Issue Price of the shares of Common Stock issued under the
Plan shall be equal to the lesser of: (i) 85% of the Market Price on the
Purchase Date, or (ii) 85% of the Market Price on the first trading date of the
respective Employee Plan Period.

--------------------------------------------------------------------------------

        7.2  OVER-ALLOTMENTS. If the total number of shares to be purchased by
all Participating Employees on a Purchase Date exceeds the number of shares
authorized under Article IV of the Plan, a pro-rata allocation of the available
shares will be made among all Participating Employees based on the amount of the
balances in their respective Contribution Accounts through the Purchase Date.

        7.3  ISSUED SHARES. A Participating Employee's shares of Common Stock
will be deposited in a brokerage account, as soon as administratively feasible,
opened on behalf of the Participating Employee with the Administration Agent.
All fees and commissions associated with the operation of such brokerage account
shall be the responsibility of the Participating Employee.

ARTICLE VIII
CHANGES IN STATUS AFFECTING ELIGIBILITY

        8.1  TERMINATION OF EMPLOYMENT. Effective upon the termination of the
Participating Employee's employment for any reason, including without limitation
death, permanent disability, or retirement, such person's participation in the
Plan shall be deemed withdrawn and authorized payroll deductions credited to his
or her Contribution Account will be returned to him or her in accordance with
the provisions of Section 6.4 as soon as administratively feasible. However, if
a Participating Employee terminates his or her employment after a Purchase Date
has occurred, the Company shall purchase shares of the. Company's Common Stock
with the funds in the terminated Participating Employee's Contribution Account
for that previously completed Employee Plan Period. Notwithstanding the
foregoing, with respect to the following described Participating Employees, upon
the termination of employment of a Participating Employee arising in connection
with (i) the Cessation of Business of any business unit, division or company
employing such Participating Employee, such Participating Employee shall be
allowed to continue participating in the Plan up to such Cessation of Business;
(ii) the Sale of Business of any direct or indirect subsidiary of the Company,
business unit, division or company,employing such Participating Employee, such
person's authorized payroll deductions credited to his or her Contribution
Account through the closing date of the Sale of Business shall be used to
purchase shares pursuant to the terms of the Plan; and (Hi) the Sale of Business
of any direct or indirect subsidiary of the Company, business unit, division or
company employing Participating Employees who are leased employees of such
entity, such leased Participating Employee shall be allowed to continue
participation in the Plan through the end of the Employee Plan Period ending
immediately prior to their termination from employment (which may be after the
closing date of the Sale of Business) (Any contribution made after the end of
the Employee Plan Period ending immediately prior to such leased Participating
Employee's termination pursuant to a Sale of Business shall be refunded to the
leased Participating Employee as soon as administratively feasible after their
termination).

        8.2  TEMPORARY ABSENCE. If a Participating Employee temporarily leaves
the employ of the Company or its subsidiaries by reason of leave of absence, the
Participating Employee may continue to participate in the Plan as long as such
Participating Employee continues to make contributions through payroll
deductions. If a Participating Employee is on unpaid leave, he or she will not
be able to continue participating in the Plan. However, unless such
Participating Employee withdraws from the Plan, Common Stock will be purchased
on such person's behalf at the end of the Employee Plan Period with any amounts
deducted from such Participating Employee's paycheck during that Employee Plan
Period.

ARTICLE IX
GENERAL PROVISIONS

        9.1  TERM OF PLAN. The Plan shall remain in effect until all of the
shares of Common Stock reserved for issuance hereunder have been issued and
balances maintained in the Participating Employee Contribution Accounts have
been distributed, unless earlier terminated by the Board.

        9.2  AMENDMENT OR TERMINATION BY COMMITTEE. The Committee may at any
time or from time to time amend the Plan in any respect. The Committee may
terminate the Plan at any time.

--------------------------------------------------------------------------------


If the Plan is terminated, unless otherwise specified, the date of termination
shall be treated as a Purchase Date. All funds in Participating Employee
Contribution Accounts as of the termination date which are not applied toward
purchases of shares of Common Stock shall be refunded to the Participating
Employees as soon as administratively feasible.

        9.3  TRANSFERABILITY. Neither the right of an Employee to purchase
shares of Common Stock hereunder, nor such Participating Employee's Contribution
Account balance, may be transferred, pledged or assigned by the Employee
(except, in the event of the Employee's death, by will or the laws of descent
and distribution). Any such attempted transfer, pledge, assignment or other
disposition shall be treated as an election of the Participating Employee to
withdraw his or her participation in the Plan.

        9.4  COMPLIANCE WITH SECURITIES LAWS. Notwithstanding any other
provision of the Plan, the Company shall have no obligation to issue any shares
of Common Stock under the Plan unless such issuance would comply. with all
applicable laws, including Federal and state securities laws, and the applicable
regulations or requirements of any securities exchanges or similar entities.

        9.5  INVESTMENT INTENT. Prior to the issuance of any shares of Common
Stock under the Plan, the Company may require a written statement that the
recipient is acquiring the shares for investment and not for the purpose or with
the intention of distributing the shares and will not dispose of them in
violation of the registration requirements of the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.

        9.6  COMPLIANCE WITH SECTION 16(b). With respect to any person who is
subject to Section 16(a) of the Securities Exchange Act of 1934, as amended, the
Committee may, at any time, add such conditions and limitations respecting
eligibility or participation under the Plan as it deems necessary or desirable
to comply with the requirements of Rule 16b-3 thereunder; provided, however,
that any rights or privileges that are extended to such persons shall be
extended uniformly to all eligible employees.

        9.7  WITHHOLDING TAXES. Amounts withheld, shares issued and payments
made pursuant to the Plan may be subject to withholding taxes, and the Company
and its subsidiaries shall have the right to withhold from any payment or
distribution of shares or to collect as a condition of any payment or
distribution under the Plan, as applicable, any taxes required by law to be
withheld.

        9.8  NO CONTINUED EMPLOYMENT. The Plan does not constitute a contract of
employment or continued service, and participation in the Plan will not give any
Employee the right to be retained in the employ of the Company or any right or
claim to any benefit under the Plan unless such right or claim has specifically
accrued under the terms of the Plan.

        9.9  TREATMENT AS STOCKHOLDER. Any contribution made by a Participating
Employee under the Plan shall not create any rights in such Participating
Employee as a stockholder of the Company until shares of Common Stock are
registered in the name of such person.

        9.10 VOTING OF ISSUED SHARES. The Administration Agent will vote the
Common Stock held in brokerage accounts on behalf of Participating Employees in
accordance with instructions received from such Participating Employees. The
Administration Agent will transmit to Participating Employees all proxy material
and other reports furnished by the Company to its stockholders.

        9.11 GOVERNING LAW. The law of the State of Delaware will govern all
matters relating to this Plan except to the extent it is superseded by the laws
of the United States.

MEDPARTNERS, INC.    
By:
 
/s/  KIRK MCCONNELL      
 
 
Name:
 
Kirk McConnell
 
  Title:   SVP Human Resources    

--------------------------------------------------------------------------------
